Title: To James Madison from Henry Tazewell, 28 June 1798
From: Tazewell, Henry
To: Madison, James


Dear Sir
Philadelphia 28. June 1798.
I send you inclosed two papers from which you may form some opinion of the temper prevalent here—but principally to make you acquainted with a fact very interesting to the Southern States. By Fenno’s paper you will discover that some french people, both black and white have arrived in the Delaware from St. Domingo. The true state of this business will be misrepresented in Virga. It stands thus—When the british Troops left St. Domingo—those people both black and white who had resorted to their protection—could not remain with safety—and the british refused them admittance into their Islands—but enabled them to come to the UStates. Some have gone to Charles Town, some have arrived in the Delaware, & I doubt not but that some may be gone to the Chesapeake. They are represented to be in number about 4000 Men trained to arms & accustomed to plunder—desperate in their situation, and ready to engage in any enterprize. The Govr of S. Carolina has refused them permission to land. So has Govr. Mifflin. Mr Liston has been pressing for their landing. It was soon seen to be a fit occasion here for the acquirement of new power to the Executive at the expence of the Constitution. A Bill was therefore this Morning introduced into the Senate for authorizing the President to prohibit the landing of any Negroes Mulattoes, or white persons coming to the UStates who in his discretion might be dangerous to our repose. I opposed it, on the ground that the State Authorities were competent to the purpose, and that the federal Govt. had nothing to do in the business but to aid by those constitutional means already in the president the authorities of the States. Yet the Bill was read twice to day & had well nigh been passed into a Law, for when I claimed my right to interdict two readings of the same Bill in one day, a motion was made to revoke the rule, under which I claimed the right, and upon the whole I thought it best to recede from my opposition rather than lose the rule, reserving to myself the right of negativing the Bill. This opposition has produced some effect in the H of R, altho it had none in the Senate. A new Bill was there introduced less exceptionable altho. not free from exception. It remains to know how it will pass. I most fervently wish these people may not be permitted to land in any State. The british having as they beleive secured the point of involving this Country in a War with France—seem now to be turning their whole attention to the Southern States. They will try to inflame them agt. France, and at the same time to frighten them into their veiws. This project of sending these desperate W. Indians to us, is one of the means—and altho they have been the real authors of the Act, it will be charged to France. If those States can be made to unite actively in the measures of provocation agt. France, that circumstance will draw upon them, as is thought, the calamities with which they are threatened. If they cannot be these desperadoes will be let loose among them by the british—so it becomes extremely important that they should be circumspect. If France should let us alone, the british will soon cut their own throats—and I confess I have strong expectations that Gerry will make a Treaty, which altho. subsequent circumstances may prevent its ratification, will have the effect of procuring time for cooler reflection on both sides.
The inclosed Sedition Bill is among the choice fruits of the present Session. I suppose you will see the Vice president on his return home. He will give you a just representation of what is passing here, and as his departure will deprive you of the communications you were accustomed to receive from him, I will send you an account of whatever may occur that can be interesting, if I am not Guilotined. Make my respects to Mrs. Madison and the young Ladies. Yours sincerely
Henry Tazewell
